ORDER

PER CURIAM.
Terry Bishop appeals the judgment convicting him of four counts of statutory rape, section 566.034, RSMo 2000; one count of first degree statutory sodomy, section 566.062, RSMo 2000; one count of *252second degree statutory sodomy, section 566.064, RSMo 2000; and one count of child molestation, section 566.067, RSMo 2000. Since a published opinion would have no precedential value, a memorandum has been provided to the parties.
The trial court’s judgment is affirmed. Rule 30.25(b).